Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the subject application filed on 03/28/2019:
Claims 1-20 have been examined.
Claims 1 and 16 have been amended by Examiner.
Claims 1-20 have been allowed.

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given by Khouane Ditthavong (Reg. No.: 52,823) in a telephone interview on 03/12/2021, and in the following electronic communication on 03/15/2021. The application has been amended as follows: 
In the claims: 
1. (Currently Amended) A method for providing location-aware wheel camber settings comprising: 
collecting tire temperature data, wheel camber data, and location data from one or more sensors of a plurality of vehicles; 
processing the tire temperature data, wheel camber data, and location data to generate in order to adjust a wheel camber setting of a vehicle, wherein the target wheel camber is determined from one or more observed wheel cambers indicated in the wheel camber data and wherein the target wheel camber is associated with a target tire temperature indicated in the tire temperature data; and 
storing the target wheel camber as an attribute of map data associated with the road segment. 

collecting tire temperature data, wheel camber data, and location data from one or more sensors of a plurality of vehicles; 
processing the tire temperature data, wheel camber data, and location data to generate in order to adjust a wheel camber setting of a vehicle, wherein the target wheel camber is determined from one or more observed wheel cambers indicated in the wheel camber data and wherein the target wheel camber is associated with a target tire temperature indicated in the tire temperature data; and 
storing the target wheel camber as an attribute of map data associated with the road segment. 



	
ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
In performing initial search and additional search, in response to amended claims, the examiner was able to find the closest prior art of record, which is Obradovich (US Pat. No.: 9571449B2) taken either individually or in combination with other prior art of Sigmar (Pub. No.: US 2018/0251156A1), Larson (US Pat. No.: 7043396B2), Smith (Pub. No.: US 2018/0121818A1), Rogers (Pub. No.: US 2018/0201319A1), Vaudreuil (US Pat. No.: 9767692B1), Muthukumar (Pub. No.: US 2015/0005982A1), Merg (Pub. No.: US 2017/0372532A1), Wittenschlaeger (Pub. No.: US 2018/0319235A1) and Meyer (Pub. No.: US 2020/0250246A1), who describe a control system employed in a vehicle to assist a user to operate the vehicle effectively and safely; the system that provides driving assistance to the user by taking into account the user's physical condition, the vehicle condition and the surrounding conditions; the surrounding conditions that include, e.g., road, weather and traffic conditions, external to the vehicle; the vehicle condition that concerns the conditions of the brakes, steering, tires, radiator, etc. of the vehicle.


processing the tire temperature data, wheel camber data, and location data to generate a target wheel camber for a road segment indicated by the location data in order to adjust a wheel camber setting of a vehicle, wherein the target wheel camber is determined from one or more observed wheel cambers indicated in the wheel camber data and wherein the target wheel camber is associated with a target tire temperature indicated in the tire temperature data.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 



CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 

	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662